Citation Nr: 0702612	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-14 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1967 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e. in accordance with DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).

The Board notes that the RO has denied the veteran's claim 
for service connection for PTSD on the basis that the record 
is absent a confirmed diagnosis of PTSD.  After the case was 
certified to the Board, the veteran submitted additional 
evidence directly to the Board.  In an October 2006 Brief, 
waiver of the RO's initial consideration of this additional 
evidence, signed by the veteran's representative, was 
received.  A May 2004 VA treatment record noted that the 
veteran may have PTSD but that a more formal work-up was 
needed.  Axis I included "PTSD Probable".  An August 2004 
VA treatment record provided a diagnosis on Axis I as PTSD; 
ETOH dependence in full sustained remission.    

The Board also notes that because there was no evidence of a 
diagnosis of PTSD, no attempt was made to verify the 
veteran's alleged stressor.  The veteran reported that he 
moved all over Vietnam including Phu Bi, Camp Eagle (5 miles 
from the DMZ), Da Nang, Chu Lai, and Pla Ku.  The veteran 
reported that he was with the 46th Combat engineer unit which 
was attached to the 173rd Airborne at LZ English.  The 
veteran reported that he was in Vietnam during Tet and that 
he was landing to get off a helicopter down by Camp Eagle 
when it was hit by incoming fire and went down.  The veteran 
reported that five of his buddies were killed but that he 
escaped; and that he still has nightmares of the incident and 
anxiety attacks.  He also named two persons who were either 
killed, wounded, or involved in the event.

In the Board's opinion, the veteran has provided sufficient 
detail of this alleged stressor to warrant further 
development to verify it.  

In addition, in order to afford the veteran every 
consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.  In this regard, a 
medical opinion in conjunction with the review of the entire 
record and examination of the veteran is warranted to 
indicate whether or not the veteran has PTSD related to his 
claimed in-service stressor.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  It appears that the veteran receives 
routine treatment at the VA Medical 
Center in Louisville, Kentucky.  While 
this case is in remand status, all 
records of current treatment should be 
obtained.  In reviewing the VA records in 
the file, the Board notes no records were 
obtained since May 2004.

2.  The veteran should be requested to 
provide specific details of any claimed 
in-service stressful events, such as 
dates, places, detailed descriptions of 
events, and identifying information 
concerning any other individuals 
involved, including their names, ranks, 
units of assignment, and any other 
identifying details.  The veteran should 
be advised that this information is 
vitally necessary, and that he must be as 
specific as possible, because without 
such detailed information, an adequate 
search for verifying data cannot be 
conducted.    

Following receipt of the aforementioned 
information, a summary of the veteran's 
claimed stressors should be prepared.  
That summary, and all associated 
documents, should be sent to the U.S. 
Army and Joint Services Records Research 
Center (JSRRC), in order that they might 
provide any information which could 
corroborate the veteran's alleged 
stressors.  

3.  Following the above, a specific 
determination should be made, based upon 
the complete record, with respect to 
whether the veteran was exposed to a 
stressor in service, and, if so, the 
nature of the specific stressor.  In any 
event, a specific finding should be 
rendered as to whether the veteran 
"engaged in combat with the enemy."  If 
it is determined that the record 
establishes the existence of an in-
service stressor, that stressor 
determined established by the record 
needs to be specified.  In reaching this 
determination, any credibility questions 
raised by the evidence should be 
addressed.  

4.  If and only if a stressor is 
verified, the veteran should be afforded 
the appropriate VA PTSD examination.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  

The in-service stressor which has been 
determined as established by the record 
should be specified for the examiner.  
The examiner should render an opinion as 
to whether the veteran meets the DSM-IV 
criteria for a diagnosis of PTSD; and, if 
so, whether it is at least as likely as 
not that there is a link between any 
verified stressor and the current 
diagnosis of PTSD.  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



